DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “wherein the cooling fluid is configured to cool the superconductive cable by the passing through the superconductive cable” is indefinite since the disclosed superconductive cable is a solid material and there is no disclosure of flowing the cooling fluid through the cable and there is no way to determine what is and is not included in the recitation of the passing through the superconductive cable.  Further, the disclosed cooling fluid has no “configuration”.  It is entirely unclear how a fluid is configured do anything as a fluid does not have a configuration.  The disclosure does show that the system has fluid lines that deliver the cooling fluid to thermally interact with the superconducting cable, but this is not a limitation of the cooling fluid itself but of the system fluid lines and therefore the recitation is indefinite for not being consistent with the disclosure and the basic meaning of the terms employed. 
The recitation, “wherein a portion of the cooling fluid branched at the first branch after being cooled through the first heat exchanger is expanded through the expanded and is joined at the second branch to flow into the second heat exchanger, and a remaining portion of the cooling fluid is cooled to a liquid state through the second heat exchanger and the third heat exchanger and is supplied to the superconductive cable.” is indefinite since there are no first and second branches previously recited only first and second branch points and therefore it is not clear what is being referenced or required by the recitation.  Further the recitation is indefinite since the claimed system must be defined by structure and it is entirely inappropriate to define the system in terms of steps. The claimed system is not a method and is not defined by steps.  Therefore it is unclear what structure is being required by the recitation of fluid steps.
	In regard to claim 20, the recitation, “the expansion valve is a JT valve” is redundant to the limitations of claim 1, since there is no structural difference between an expansion valve and a JT valve.
In regard to claim 21, the recitation, “the cooling fluid, which cools the superconductive cable, passes through the expansion valve, and flows back to the compressor through the first, the second, and the third heat exchangers.” is indefinite since the claimed system must be defined by structure and it is entirely inappropriate to define the system in terms of steps. The claimed system is not a method and is not defined by steps.  Therefore it is unclear what structure is being required by the recitation of fluid steps.
In regard to claim 22, Quack teaches that after cooling the superconductive cable, the cooling fluid (refrigerant is expanded to a low temperature state through the expansion valve and returns to a room temperature state by passing through the first, the second, and the third heat exchanger.” is indefinite since the claimed system must be defined by structure and it is entirely inappropriate to define the system in terms of steps. The claimed system is not a method and is not defined by steps.  Therefore it is unclear what structure is being required by the recitation of fluid steps.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quack (US 4048814).
In regard to claim(s) 1, 20, Quack teaches a superconductive cable (functionally capable thereof) cooling system (see whole disclosure, including Fig. 1, 4; note that fig. 4 is a modification of Fig. 1), comprising: 
a refrigerator unit (1, 2) including a compressor (1) and an after-cooler (2); 
a plurality of heat exchangers (3-6, 9, 15a, 15b, see further identification of each below) for performing heat exchange of a cooling fluid (refrigerant, column 1, line 5-10); 
an expansion valve (10; 17; 21 - note that the expansion valve is a Joule Thomson valve - as these are the same things; column 4, line 37) for performing throttle expansion of the cooling fluid (refrigerant); 
an expander (7, 8) for adiabatically expanding (per expansion turbines) the cooling fluid (refrigerant); 
a superconductive cable (12, 20, column 4, line 5; column 4, line 55); and 
a plurality of branch points (see joints of pipes; see further identification below) at which the cooling fluid (refrigerant) is branched and joined, wherein the cooling fluid cools the superconductive cable (12, 20), wherein the heat exchangers (3-6, 9, 15a, 15b) include:
a first heat exchanger (3),
a second heat exchanger (4, 5, 6), and 
a third heat exchanger (9; 15a, 15b),
wherein the heat exchangers (3-6, 9, 15a, 15b) are connected to each other in series in order of the first heat exchanger (3), the second heat exchanger (4, 5, 6), and the third heat exchanger (9; 15a, 15b) in a direction from the refrigerator unit (1, 2) toward the expansion valve (10; 17; 21), 
wherein the branch points (joints of pipes) include:
a first branch point (see drawing below, hereafter B1) located on an inlet part between the first heat exchanger (3) and the second heat exchanger (4, 5, 6) and at which the cooling fluid (refrigerant) is branched to adiabatically expanding the cooling fluid through the expander (7, 8); and 
a second branch point (see drawing below, hereafter B2) located on an outlet part between the third heat exchanger (9; 15a, 15b) and the second heat exchanger (4, 5, 6) and at which the cooling fluid is joined (cooling fluid joins at B2), and 
wherein a portion of the cooling fluid (refrigerant) branched at the first branch point (B1) after being cooled through the first heat exchanger (3) is expanded through the expander (7, 8) and is joined at the second branch point (B2) to flow into the second heat exchanger (4, 5, 6), and a remaining portion (toward 4, 5, 6 from B1) of the cooling fluid (refrigerant) is cooled to a liquid state (column 4, line 2) through the second heat exchanger (4, 5, 6) and the third heat exchanger (3) and is supplied to cool the superconductive cable (12, 20).
[AltContent: textbox (second 
branch point)][AltContent: arrow][AltContent: textbox (First branch point)][AltContent: arrow]
    PNG
    media_image1.png
    1173
    723
    media_image1.png
    Greyscale

In regard to claim 21, Quack teaches that the cooling fluid (refrigerant), which cools the superconductive cable (11, 12; 20), passes through the expansion valve (10; 17; 21), and flows back to the compressor (1) through the first heat exchanger (3), the second heat exchanger (4, 5, 6), and the third heat exchanger (9; 15, 15b).
In regard to claim 22, Quack teaches that after cooling the superconductive cable (20), the cooling fluid (refrigerant) is expanded to a low temperature state through the expansion valve (21) and returns to a room temperature state by passing through the first heat exchanger (3), the second heat exchanger (4, 5, 6), and the third heat exchanger (15a, 15b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quack (US 4048814) in view of Hilderbrandt (US 3781455) and/or Maguire (US 7453041).
In regard to claim(s) 1, 19, 20, Quack teaches a superconductive cable (functionally capable thereof) cooling system (see whole disclosure, including Fig. 1, 4; note that fig. 4 is a modification of Fig. 1), comprising: 
a refrigerator unit (1, 2) including a compressor (1) and an after-cooler (2); 
a plurality of heat exchangers (3-6, 9, 15a, 15b, see further identification of each below) for performing heat exchange of a cooling fluid (refrigerant, column 1, line 5-10); 
an expansion valve (10; 17; 21 - note that the expansion valve is a Joule Thomson valve - as these are the same things; column 4, line 37) for performing throttle expansion of the cooling fluid (refrigerant); 
an expander (7, 8) for adiabatically expanding (per expansion turbines) the cooling fluid (refrigerant); 
a superconductive cable (11, 12; 20, column 4, line 5; column 4, line 55); and 
a plurality of branch points (see joints of pipes; see further identification below) at which the cooling fluid (refrigerant) is branched and joined, wherein the cooling fluid cools the superconductive cable (11, 12; 20), wherein the heat exchangers (3-6, 9, 15a, 15b) include:
a first heat exchanger (3),
a second heat exchanger (4, 5, 6), and 
a third heat exchanger (9; 15a, 15b),
wherein the heat exchangers (3-6, 9, 15a, 15b) are connected to each other in series in order of the first heat exchanger (3), the second heat exchanger (4, 5, 6), and the third heat exchanger (9; 15a, 15b) in a direction from the refrigerator unit (1, 2) toward the expansion valve (10; 17; 21), 
wherein the branch points (joints of pipes) include:
a first branch point (see drawing below, hereafter B1) located on an inlet part between the first heat exchanger (3) and the second heat exchanger (4, 5, 6) and at which the cooling fluid (refrigerant) is branched to adiabatically expanding the cooling fluid through the expander (7, 8); and 
a second branch point (see drawing below, hereafter B2) located on an outlet part between the third heat exchanger (9; 15a, 15b) and the second heat exchanger (4, 5, 6) and at which the cooling fluid is joined (cooling fluid joins at B2), and 
[AltContent: textbox (second 
branch point)][AltContent: arrow][AltContent: textbox (First branch point)][AltContent: arrow]
    PNG
    media_image1.png
    1173
    723
    media_image1.png
    Greyscale

wherein a portion of the cooling fluid (refrigerant) branched at the first branch point (B1) after being cooled through the first heat exchanger (3) is expanded through the expander (7, 8) and is joined at the second branch point (B2) to flow into the second heat exchanger (4, 5, 6), and a remaining portion (toward 4, 5, 6 from B1) of the cooling fluid (refrigerant) is cooled to a liquid state (column 4, line 2) through the second heat exchanger (4, 5, 6) and the third heat exchanger (3) and is supplied to cool the superconductive cable (11, 12; 20).
In addition to the evidence above, supposing that there is any dispute that the superconductive coil of Quack meets the limitations of the claimed superconductive cable, it is further noted that superconductive cable is well known as shown in Hildebrandt (column 1) and that the coolant may be nitrogen, as nitrogen is a well known cryogen for providing cooling cryogenic superconductive cable (column 1, line 25-33) (see all figures including Fig. 2 wherein refrigerators provide liquefied gases to cool a superconductive cable 1, column 4, line 65-67; column 1, line 5-10).  Alternatively or additionally, Maguire teaches that it is well known to cool high temperature superconductive cable with a refrigeration system that uses nitrogen (column 5, line 10-20).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Quack to cool the superconductive cable taught by Hildebrandt and/or Maguire with the apparatus of Quack to provide the refrigeration benefits of Quack to such superconductive cable applications and to operate with nitrogen in those situations where only warmer refrigeration temperatures are needed.
In regard to claim 21, Quack teaches that the cooling fluid (refrigerant), which cools the superconductive cable (11, 12; 20), passes through the expansion valve (10; 17; 21), and flows back to the compressor (1) through the first heat exchanger (3), the second heat exchanger (4, 5, 6), and the third heat exchanger (9; 15, 15b).
In regard to claim 22, Quack teaches that after cooling the superconductive cable (20), the cooling fluid (refrigerant) is expanded to a low temperature state through the expansion valve (21) and returns to a room temperature state by passing through the first heat exchanger (3), the second heat exchanger (4, 5, 6), and the third heat exchanger (15a, 15b).

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
Applicant's argument (page 7) is an allegation that “it is respectfully submitted the expansion valve recited in claim 1 and the JT valve recited in claim 20 are not the same”.  
In response, basic contradiction is not a persuasive argument and provides no basis for identifying what structure the recitations require and therefore does nothing to overcome the indefiniteness issues.  There is no evidence to support that an expansion valve and a JT valve are any different whatsoever.
Applicant's argument (page 8-10) is an allegation that the prior art does not teach the amended limitations.  In response, the allegation is unpersuasive in view of the detailed grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 29, 2022